Citation Nr: 1116880	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as post traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Milwaukee, Wisconsin, which, in relevant part, denied service connection for PTSD.  The Veteran then amended his claim to include depression.  The RO denied the Veteran's amended claim by a separate rating decision in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this claim for additional development.

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In the present appeal, the RO concluded that the Veteran had not provided sufficient information to conduct stressor verification searches for PTSD.  The Board disagrees-particularly with regard to one of the Veteran's identified stressors.  Specifically, the Veteran indicated that, in April 1969, an EC-121 Constellation reconnaissance aircraft was shot down by the Democratic People's Republic of Korea (North Korea).  His ship, the U.S.S. Buck, was sent to North Korea in support of other ships moved into the region immediately after the incident.  While there, the Veteran reports that the Buck engaged a Russian nuclear submarine for three days and that the Buck was at general quarters for the whole time frame.  He also reports that the Buck received a citation for participation in the event.  

In support of this contention, the Veteran submitted an internet article showing that the EC-121 was shot down on April 14, 1969, and that the Navy sent Task Force 71 to North Korea to protect these flights.  The information does not show that the U.S.S. Buck was in the Task Force.  However, the Veteran also submitted an internet article showing that the Buck located and tracked an unidentified submarine sometime after April 29, 1969.  

In a finding of insufficient information sufficient to warrant stressor verification, the RO indicated that naval command history research and internet research did not reveal whether the Buck was part of Task Force 71 or whether the submarine was Russian or whether the Buck was operating alone.  The Board notes that the Buck is not among those ships whose command histories have been placed into the VBA stressor verification database.  The naval command histories available are for vessels in Vietnam.  The incident in question occurred near North Korea.  It is not clear why the Buck's records would be in that database.  Thus, despite having approximate dates within 60 days, the Veteran's unit of assignment, and an event which would appear in unit records, the RO failed to discharge the VCAA obligation to request a search of the Buck's command history.  Accordingly, the Board remands for an adequate search.

The Board also notes that the Veteran has claimed depression in the alternative.  The Veteran has been seen for treatment at the Milwaukee Vet Center.  A July 2008 letter from a therapist at that facility indicates that the Veteran has major depression and anxiety.  The therapist indicated that the Veteran also has symptoms of PTSD related to his service offshore in Vietnam.  The Board notes that stressor verification is generally required before an RO will order a VA examination in connection with PTSD claims but that stressor verification is not required for acquired psychiatric disabilities other than PTSD.  Here, the Veteran has not been provided with a VA examination to determine whether he has an acquired psychiatric disability other than PTSD that is at least as likely as not related to service.  The Board remands for such an examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency with the U.S.S. Buck ship history and records.  Request any information that might corroborate the Veteran's alleged stressor, and provide the JSRCC with, at a minimum, the following information: an EC-121 Constellation was shot down on April 14, 1969, by North Korea; the Navy dispatched Task Force 71 in response; the Buck discovered an unidentified submarine on April 29, 1969; and the submarine was tracked by the Buck.  

The JSRCC should be asked to provide any information which tends to verify the Veteran's stressor-to include that the U.S.S. Buck was dispatched to North Korea with Task Force 71 or that the Buck tracked a submarine for several days.

In addition, if there is no evidence of such an event, or if the JSRCC cannot either verify or disprove the existence of the event, a statement to this effect should be provided.  The RO must obtain a response from the JSRRC, which must be associated with the claims file.

2.  After completing such development, the Veteran should then be scheduled for a VA psychiatric examination to determine whether it is as likely as not that he has PTSD (under DSM- IV criteria) or another acquired psychiatric disability related to the event(s) in service.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  The complete rationale for all opinions expressed should be provided.

It would be helpful if the examiner would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


